May 2, 2016 VIA EDGAR Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: American Fidelity Separate Account C (FileNos. 333-103492, 811-21313) Ladies and Gentlemen: On behalf of American Fidelity Assurance Company (the “Company”) and American Fidelity Separate Account C (“Separate Account C”), I am filing this certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933. In this regard, I certify that the form of Prospectus and Statement of Additional Information (“SAI”) for certain variable annuity contracts offered by the Company through Separate Account C otherwise required to be filed under paragraph (c) of Rule 497 do not differ from the form of Prospectus and SAI contained in the 485(b) post-effective amendment to registration statement on Form N-4 for Separate Account C, which was filed electronically with the Securities and Exchange Commission via EDGAR on April 28, 2016 and became effective on May 1, 2016. Sincerely, /S/David R. Carpenter David R. Carpenter President cc: Jennifer Wheeler
